         Case 1:21-cv-00294-PAE-SLC Document 7 Filed 02/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JENISA ANGELES,

                             Plaintiff,

         -v-
                                                      CIVIL ACTION NO.: 21 Civ. 294 (PAE) (SLC)

                                                             ORDER TO INITIATE DEFAULT
ELENI’S NYC INC.,
                                                                   PROCEEDINGS
                             Defendant.




SARAH L. CAVE, United States Magistrate Judge:

         The Complaint in this action was served on February 1, 2021, with Defendant’s Answer

due on February 22, 2021. (ECF No. 5). No Answer having been filed on the docket, Plaintiff is

hereby ORDERED to request a Certificate of Default from the Clerk of Court by March 5, 2021

and to file a Motion for Default Judgment in accordance with the Individual Practices of the

Honorable Paul A Engelmayer, Rule 55 of the Federal Rules of Civil Procedure, and S.D.N.Y. Local

Rule 55 by no later than March 19, 2021.


Dated:         New York, New York
               February 26, 2021

                                                   SO ORDERED



                                                   _________________________
                                                   SARAH L. CAVE
                                                   United States Magistrate Judge
